Exhibit 10.3

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), made and entered into as of March
4, 2004 by and among 1st United Bancorp, Inc., a business corporation organized
and operating under the laws of the State of Florida (the “Company”), 1st United
Bank, a commercial bank organized and operating under the laws of the State of
Florida (the “Bank”), and John Marino, an individual residing at 14662 Rolling
Rock Place, Wellington, FL 33414 (the “Executive”), is amended and restated,
effective December 20, 2011.

WITNESSETH:

WHEREAS, the Executive has agreed to serve the Company in the capacities of
President and Chief Operating Officer and the Bank in the capacities of Chief
Operating Officer and Chief Financial Officer; and

WHEREAS, the Company, the Bank and the Executive entered into an Employment
Agreement dated March 4, 2004 (the “Agreement”), as amended on January 1, 2007
and, December 18, 2008, and the parties desire to amend the Agreement; and

WHEREAS, the Executive is willing to serve the Company and the Bank on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the Executive’s employment and the mutual
covenants herein contained, the Company, the Bank and the Executive hereby agree
that the terms of the Agreement are hereby modified and, to the extent
inconsistent with the terms of the Agreement, superseded as follows. All other
provisions of the Agreement remain as described in the Agreement. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement:

Section 1.                Employment. Each of the Company and the Bank agrees to
employ the Executive as the President and Chief Operating Officer of the Company
and Chief Financial Officer and Chief Operating Officer of the Bank, and the
Executive hereby agrees to such employment, during the period and upon the terms
and conditions set forth in this Agreement.

Section 2.                Employment Period; Remaining Unexpired Employment
Period.

(a)                The terms and conditions of this Agreement shall be and
remain in effect during the period of employment established under this Section
2 (“Employment Period”). The Employment Period shall be for an initial term of
three (3) years beginning on the date of this Agreement and ending on the third
anniversary date of this Agreement, plus such extensions, if any, as are
provided pursuant to Section 2(b).

 

 



(b)               Beginning on the date of this Agreement, the Employment Period
shall automatically be extended for one (1) additional day each day, unless
either the Company and the Bank, acting jointly, or the Executive elects not to
extend the Agreement further by giving written notice to the other parties, in
which case the Employment Period shall end on the third anniversary of the date
on which such written notice is given. For all purposes of this Agreement, the
term “Remaining Unexpired Employment Period” as of any date shall mean the
period beginning on such date and ending on: (i) if a notice of non-extension
has been given in accordance with this Section 2(b), the third anniversary of
the date on which such notice is given; and (ii) in all other cases, the third
anniversary of the date as of which the Remaining Unexpired Employment Period is
being determined. Upon termination of the Executive’s employment with the
Company and the Bank for any reason whatsoever, any daily extensions provided
pursuant to this Section 2(b), if not therefore discontinued, shall
automatically cease.

(c)                Subject to Section 3, nothing in this Agreement shall be
deemed to prohibit the Company or the Bank from terminating the Executive’s
employment at any time during the Employment Period with or without notice for
any reason; provided, however, that the relative rights and obligations of the
Company, the Bank and the Executive in the event of any such termination shall
be determined under this Agreement.

Section 3.                Duties. The Executive shall serve as President and
Chief Operating Officer of the Company and Chief Operating Officer and Chief
Financial Officer of the Bank, having such power, authority and responsibility
and performing such duties as are prescribed by or under the Bylaws of the
Company and the Bank and as are customarily associated with such position. The
Executive shall devote his full business time and attention (other than during
weekends, holidays, approved vacation periods, and periods of illness or
approved leaves of absence) to the business and affairs of the Company and the
Bank and shall use his best efforts to advance the interests of the Company and
the Bank. The Executive shall at all times report to the Boards of Directors of
the Company and the Bank. All decisions by the Boards of Directors of the
Company and the Bank concerning the Executive’s employment, including without
limitation, the termination of the Executive, shall require the prior written
consent of at least eighty percent (80%) of the entire Board of Directors (not
including the vote of the Executive), and the Company and the Bank shall adopt
and maintain their Bylaws and other organizational documents to reflect such
vote requirement. The Company and the Bank shall provide evidence of such
written consent to the Executive as to any actions that require such Written
Consent.

-2-

 



Section 4.                Cash Compensation. In consideration for the services
to be rendered by the Executive hereunder, the Company and/or the Bank, in such
combination thereof as may be agreed by the Boards of Directors of the Company
and the Bank, shall pay to the Executive a salary at an initial annualized rate
of ONE HUNDRED TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($125,000.00), payable in
approximately equal installments in accordance with the Company’s and/or the
Bank’s customary payroll practices for senior officers less applicable payroll
taxes. Commencing on the first day of the calendar month subsequent to the later
to occur of (a) the day that the Company and the Bank have consolidated total
assets of at least $150 million, and (b) the last day of the month during which
the Company achieves its first month of profitability on a consolidated basis,
the Executive’s salary shall be automatically increased to a minimum annual rate
of TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00), payable in
approximately equal installments in accordance with the Company’s and/or the
Bank’s customary payroll practices for senior officers less applicable payroll
taxes. Effective January 1, 2012, the Executive's salary shall be increased to a
minimum annual rate of THREE HUNDRED FIFTEEN THOUSAND AND NO/100 DOLLARS
($315,000), payable in approximately equal installments in accordance with the
Company's and/or the Bank's customary payroll practices for senior officers less
applicable payroll taxes. At least annually after the time that the salary is
increased to $315,000 or more and thereafter during the Employment Period, the
Board of Directors of the Bank and/or the Company, or the Compensation
Committees thereof, shall review the Executive’s annual rate of salary and may,
in its or their discretion, approve an increase therein; provided, however, that
the Executive's annual rate of salary shall at all times during the Employment
Period be equal to ninety percent (90%) of the highest annual rate of salary
paid by the Company and/or Bank during such fiscal year to one of its "Named
Executive Officers" (as defined by the Securities and Exchange Commission
("SEC") in Item 402(a)(3) of its Regulation S-K, or any successor regulation)
(such highest annual rate of salary being hereinafter referred to as the
"Highest Executive Salary"). In no event shall the Executive’s annual rate of
salary under this Agreement in effect at a particular time be reduced without
his prior written consent, which consent may be withheld in the Executive’s sole
discretion. In addition to his base salary, beginning with the fiscal quarter of
the Company during which the Company achieves its first month of profitability
on a consolidated basis, and for each fiscal quarter thereafter, the Executive
shall be paid additional cash compensation (the “Cash Incentive Compensation”)
equal to two percent (2%) of the Company’s consolidated net income before taxes
for each such fiscal quarter (excluding extraordinary items as defined in APB
#30 (or any successor bulletin) and excluding restructuring charges and other
integration and reorganization expenses and charges relating to mergers,
acquisitions or transactions of similar effect) for financial reporting
purposes, but in no event shall the total Cash Incentive Compensation payable to
the Executive with respect to any fiscal year exceed the amount of the Highest
Executive Salary for such fiscal year. In the event that the period for which
the Cash Incentive Compensation payable to the Executive is less than a full
fiscal quarter (e.g., where the effective date of termination of this Agreement
is not as of the end of a quarter), the amount of Cash Incentive Compensation
payable to the Executive shall be calculated by multiplying the Cash Incentive
Compensation to which the Executive would have been entitled for such fiscal
quarter (had he been employed for the entire quarter) by a fraction, the
numerator of which is the number of days during such fiscal quarter up to and
including the effective date of termination, and the denominator of which is the
number of days in such fiscal quarter. Seventy-five percent (75%) of such Cash
Incentive Compensation shall be paid by the Company to the Executive quarterly,
within forty-five (45) days after the end of each such calendar quarter. The
remaining twenty-five percent (25%) of the Cash Incentive Compensation
calculated with respect to each fiscal quarter shall be held back by the Company
and the Bank and shall be subject to a clawback based on a comparison of the
total net Cash Incentive Compensation that would have been earned if the
calculation were made on an annual basis as opposed to the quarterly
calculations; the held-back amount shall be paid to the Executive within thirty
(30) days after the Company has filed its Annual Report on Form 10-K (the "Form
10-K") with the SEC with respect to the fiscal year in question, unless such net
annual calculation results in a lower number than the sum of the positive
quarterly calculations, in which event the held-back amount payable at such time
shall be reduced by the amount of such difference. In addition to the foregoing
salary and Cash Incentive Compensation, the Executive may receive other cash
compensation from the Company and/or the Bank for services hereunder at such
times, in such amounts and on such terms and conditions as the Boards may
determine from time to time. The term “Cash Compensation” shall mean the total
of the Executive’s salary, the Cash Incentive Compensation and any other cash
compensation paid to the Executive pursuant to the immediately preceding
sentence, unreduced by any 401(k) plan elective deferrals. The term
“Compensation” shall mean the aggregate of all taxable compensation of any
nature whatsoever unless clearly indicated to the contrary in the context so
used.

-3-

 



Section 5.                Employee Benefit Plans and Programs. During the
Employment Period, the Executive shall be treated as an employee of the Company
and the Bank and shall be entitled to participate in and receive benefits
pursuant to: (A) any and all employee pension plans (“Employee Pension Benefit
Plans” as that term is defined in the Employee Retirement Income Security Act of
1974 (“ERISA”) and whether or not such plan is a plan covered by ERISA),
including but not limited to all qualified or non-qualified retirement, pension,
savings, profit-sharing or stock bonus plans, and (B) any and all welfare
benefit plans (Employee Welfare Benefit Plans (as that term is defined in ERISA
and whether or not such plan is a plan covered by ERISA)) including but not
limited to group life, health (including hospitalization, medical and major
medical, prescription drug), dental, accident and long-term disability insurance
plans, and (C) any other employee benefit and compensation plans (including, but
not limited to, any incentive compensation plans or programs, stock option and
appreciation rights plans and restricted stock plans) as may from time to time
be maintained by, or cover employees of, the Company or the Bank, in accordance
with the terms and conditions of such employee benefit plans and programs and
compensation plans and programs and consistent with the Company’s and the Bank’s
customary practices and whether or not such plans are ERISA plans. Such benefits
or plans shall collectively be referred to as “Employee Benefit Plans.”

Without regard to the foregoing, the Executive shall affirmatively be provided
the following Employee Benefit Plans during the Employment Period commencing as
of the Employment Effective Date without regard to the respective eligibility or
terms or conditions of the Employee Benefit Plans:

(a)                From the date of this Agreement through December 31, 2011,
the Executive shall be granted by the Company, pursuant to terms as contained in
stock option agreements, stock options in an amount equal to three and one-third
percent (3.33%) of the issued and outstanding common stock of the Company from
time to time (not including any common stock outstanding as a result of the
exercise by the Executive of options granted to him). Any options issued under
this provision on or after January 1, 2007 shall be granted with an exercise
price equal to the fair market value (as defined in Section 409A of the Internal
Revenue Code of 1986 (the “Code”)) of the underlying shares of common stock and
shall vest and become exercisable in five (5) equal increments on the 12, 24,
36, 48 and 60 month anniversaries after the date of grant; provided, however,
that notwithstanding any other provision in the Agreement to the contrary, in
the event (i) the Executive is terminated by the Company not for “cause” as
defined in Section 10(a)(i) of the Agreement, (ii) of a Change of Control, (iii)
of the death of the Executive, or (iv) of the Disability of the Executive, then
any unvested outstanding options granted under this provision upon the date of
one of these events shall become immediately vested and exercisable upon such
date. Such options may be exercised through net share settlements (i.e., the
Company delivers to the Executive an amount of shares of common stock with a
current fair value equal to the gain) pursuant to the terms of the applicable
stock option agreement entered into between the Executive and the Company. No
additional stock options shall be issued pursuant to this Section 5(a) after
December 31, 2011.

(b)               The Company shall provide group medical insurance coverage to
the Executive, his spouse and his dependent children, and such plan shall
include reasonable coverage for medical, hospital, surgical, prescription drug
coverage and major medical expenses. The Company and/or the Bank shall pay all
premium expenses of the Executive, his spouse and his dependent children in
connection with such group medical insurance.

-4-

 



(c)                The Company shall provide and pay the premium costs of
short-term and long-term disability policies to compensate the Executive in the
event of his incapacity due to physical or mental illness, with coverage in an
amount equal to at least seventy-five percent (75%) of the Executive’s highest
aggregate annualized Cash Compensation in the three (3) fiscal years immediately
preceding the determination of disability.

(d)               During the Employment Period, the Executive shall be entitled
to six (6) weeks (thirty business days) of vacation in each calendar year, and
shall be compensated with respect thereto in accordance with the Company’s and
the Bank’s normal vacation policies. The Executive shall also be entitled to all
paid holidays in accordance with the Company’s and the Bank’s normal holiday
policies.

(e)                The Company or the Bank shall own and pay the costs of
premiums on guaranteed renewable straight term life insurance insuring the life
of the Executive in an amount equal to the lesser of (i) two (2) times the
Executive’s base salary or (ii) $250,000.00, and the Company or Bank shall
designate the beneficiary of such policy as such person or persons named by the
Executive from time to time.

(f)                At the Executive’s election, the Company shall provide to the
Executive either (i) an automobile allowance in the amount of $1,000.00 for each
calendar month or portion thereof during the Employment Period, or (ii) the
full-time use of a company car, to be selected by the Executive, which company
car shall be replaced at its 24-month anniversary by another company car to be
selected by the Executive. The Executive shall also be provided with a credit
card to purchase gasoline for the company car. Allowances under this Section
5(f) may be made pursuant to either an accountable or non-accountable expense
plan for federal income tax purposes as the Executive may determine.

(g)               In addition to reimbursements for memberships described in
Section 8, the Company and/or the Bank shall reimburse the Executive for the
costs associated with one (1) country club membership and one (1) dining club
membership of the Executive’s choosing.

(h)               Commencing on the first day of the calendar month following
the first month that the Company and the Bank have consolidated total assets of
at least $250 million, the Company will begin to accrue for the Supplemental
Executive Retirement Plan (the “SERP”), attached hereto as Exhibit A, for the
Executive.

(i)                 Beginning with the filing of the Company's Form 10-K with
the SEC in 2012, and annually thereafter during the Employment Period based on
each of the Company's Forms 10-K filed annually thereafter during the Employment
Period, the Executive shall be granted by the Company, within thirty (30) days
of the filing of each such Form 10-K and pursuant to the terms as contained in
restricted stock grant agreements, restricted stock grants to the extent earned
based on the criteria set forth in Exhibit C attached hereto and made a part
hereof, with the total maximum annual fair market value of such grants equaling
fifty percent (50%) of the Highest Executive Salary for the fiscal year in
question (i.e., the fiscal year which is the subject of such Form 10-K).  Any
grants issued under this provision shall vest in ten (10) equal annual
increments (provided, however, that all such restricted stock shall become
immediately vested in the event (i) the Executive is terminated by the Company
not for "cause" as defined in Section 10(a)(i) of this Agreement, (ii) of a
Change of Control, (iii) of the death of the Executive, or (iv) of the
Disability of the Executive), and the number of shares granted with respect to
any year shall be calculated by determining the portion of the opportunity
dollar amount earned in accordance with Exhibit C divided by the fair market
value (as defined in Section 409A of the Code) of one share of the Company's
common stock as of the close of business on the last business day of February in
the calendar year immediately following the fiscal year in question (provided,
however, that if the Company's Form 10-K is not yet filed with the SEC as of
such last business day, then the valuation date shall be the seventh (7th) day
after the date on which such Form 10-K is filed by the Company with the SEC).  A
"gross-up" of the Executive's federal income tax and federal and state payroll
tax liabilities resulting from each vesting period will be paid by the Company
to the Executive within thirty (30) days of such vesting.

-5-

 



Section 6.                Indemnification and Insurance.

(a)                During the Employment Period and for a period of six (6)
years thereafter, the Company and the Bank shall cause the Executive to be
covered by and named as an insured under any policy or contract of insurance
obtained by either to insure its directors and officers against personal
liability for acts or omissions in connection with service as an officer or
director of the Company or the Bank or service in other capacities at the
request of the Company or the Bank. The coverage provided to the Executive
pursuant to this Section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Company and the Bank.

(b)               To the maximum extent permitted under applicable law, during
the Employment Period and for a period of six (6) years thereafter, the Company
and the Bank shall indemnify the Executive against, and hold him harmless from
and pay, any costs, liabilities, losses and exposures to the fullest extent and
on the most favorable terms and conditions that similar indemnification is
offered to any director or officer of the Company, the Bank or any subsidiary or
affiliate of either of them, and the Company and the Bank shall advance such
expenses absent an initial determination by the Company and the Bank that the
Executive shall have acted in bad faith.

Section 7.                Other Activities.

(a)                The Executive may serve as a member of the boards of
directors of such business, community and charitable organizations as he may
disclose to and as may be approved by the Board of Directors of the Company or
the Bank (which approval shall not be unreasonably withheld); provided, however,
that any such service shall not materially interfere with the performance of his
duties under this Agreement. The parties hereby approve the Executive’s
activities with the organizations listed on Exhibit B. The Executive may also
engage in personal business and investment activities which do not materially
interfere with the performance of his duties hereunder; provided, however, that
such activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Company or the Bank and generally
applicable to all similarly situated executives.

-6-

 



(b)               If the Executive is discharged or suspended, or is subject to
any regulatory prohibition or restriction with respect to participation in the
affairs of the Bank, he shall (subject to the Company’s powers of termination
hereunder) continue to perform services for the Company in accordance with this
Agreement but shall not directly or indirectly provide services to or
participate in the affairs of the Bank in a manner inconsistent with the terms
of such discharge or suspension or any applicable regulatory order.

Section 8.                Working Facilities and Expenses. The Executive’s
principal place of employment shall be at the Company’s and the Bank’s principal
offices, or at such other location within Palm Beach County, Florida at which
the Company or the Bank shall maintain executive offices, or at such other
location as the Company, the Bank and the Executive may mutually agree upon. The
Company and the Bank shall provide the Executive at his principal place of
employment with a private office, secretarial services and other support
services and facilities suitable to his positions with the Company and the Bank
and necessary or appropriate in connection with the performance of his assigned
duties under this Agreement. The Company or the Bank shall reimburse the
Executive for his ordinary and necessary business expenses, including, without
limitation, all fees for memberships in such clubs (except only one (1) country
club membership and one (1) dining club membership, as described in Section 5(g)
above) and organizations as the Executive and the Company and Bank shall
mutually agree are necessary and appropriate for business purposes, continuing
education and his travel and entertainment expenses incurred in connection with
the performance of his duties under this Agreement, in each case upon
presentation to the Company or the Bank of an itemized account of such expenses
in such form as the Company or Bank may reasonably require.

Section 9.                Termination of Employment With Severance Benefits.

(a)                The Executive shall be entitled to the severance benefits
described herein in the event that his employment with the Company and the Bank
terminates during the Employment Period under any of the following
circumstances:

(i)                 The Executive’s voluntary resignation from employment with
the Company and the Bank within ninety (90) days following:

(A)             The failure of the Board of Directors of either the Company or
the Bank to appoint or re-appoint or elect or re-elect the Executive to the
office of President of the Company and Chief Operating Officer and Chief
Financial Officer of the Bank (or a more senior office, if any);

(B)              The failure of the stockholders of the Company or Bank to elect
or re-elect the Executive to the Board of Directors of the Company or the Bank,
respectively, or the failure of the Board of Directors of the Company or the
Bank (or the nominating committees thereof) to nominate the Executive for such
election or re-election;

(C)              The expiration of a thirty (30) day period following the date
on which the Executive gives written notice to the Company or the Bank (i) of
its or their material failure, whether by amendment of the Company’s or the
Bank’s Articles of Incorporation or Bylaws, action of the Company’s or the
Bank’s Board of Directors or the Company’s or the Bank’s stockholders or
otherwise, to vest in the Executive the functions, duties or responsibilities
prescribed in Section 3 of this Agreement as of the date hereof, or (ii) that
the Company or the Bank has or have prohibited, prevented or otherwise made it
reasonably impracticable for the Executive to perform his functions, duties or
responsibilities as prescribed in Section 3 of this Agreement, unless, in either
event, during such thirty (30) day period, the Company or the Bank cures such
failure in a manner determined by the Executive, in his discretion, to be
satisfactory;

-7-

 



(D)             The expiration of a thirty (30) day period following the date on
which the Executive gives written notice to the Company or the Bank of its
material breach of any term, condition or covenant contained in this Agreement
(including, without limitation, any reduction of the Executive’s rate of base
salary in effect from time to time and any adverse change in the terms and
conditions to the Executive of any Employee Pension Benefit Plan or Employee
Welfare Benefit Plan or as to any other compensation or benefit program in which
the Executive participates which, either individually or together with other
changes, has or could have a material adverse effect on the aggregate value of
his total compensation package), unless, during such thirty (30) day period, the
Company or the Bank cures such failure in a manner determined by the Executive,
in his discretion, to be satisfactory; or

(E)              The relocation of the Executive’s principal place of
employment, without his written consent (which may be withheld in the sole
discretion of the Executive), to a location outside of Palm Beach County,
Florida.

(ii)               The termination of the Executive’s employment with the
Company or the Bank by the Company or the Bank for any other reason not
described in Section 10(a).

In such event, the Company or the Bank shall provide the benefits and pay to the
Executive the amounts described in Section 9(b).

(b)               Upon the termination of the Executive’s employment with the
Company and/or the Bank prior to a Change of Control under any of the events set
forth in Sections 9(a)(i) or (ii) during the Employment Period, or upon a Change
of Control (as hereinafter defined), the Company and/or the Bank (jointly and/or
severally) shall pay and provide to the Executive (or, upon death then to the
Executive’s estate) the following Severance Benefits:

(i)                 The Executive’s earned but unpaid Cash Compensation (as
determined pursuant to Section 4) in effect as of the applicable Triggering
Event Date (as defined below), such payment to be made at the time and in the
manner prescribed by law applicable to the payment of wages but in no event
later than thirty (30) days after the applicable Triggering Event Date (provided
that if the Executive has made an irrevocable election under any deferred
compensation arrangement subject to Section 409A of the Code to defer any
portion of such Cash Compensation, the terms of the applicable arrangement shall
apply to distribution of such portion); and

-8-

 



(ii)               If the Triggering Event Date is a termination of employment,
the Executive’s vested, accrued benefits in all Employee Benefit Plans to which
the Executive was entitled pursuant to this Agreement as of the date of
termination, payable in accordance with the terms of the applicable Employee
Benefit Plan; and

(iii)             Within thirty (30) days following the effective date of any of
the triggering events referred to in the first sentence in this Section 9(b)
(the “Triggering Event Date”), payment of a lump sum amount equal to the product
of (A) three (3), times (B) the average of the two (2) highest total annual
amounts of Cash Compensation paid by the Company and/or Bank to any of its
"Named Executive Officers" with respect to the five (5) full fiscal years of the
Employment Period immediately preceding the year in which the Triggering Event
Date occurs (such average defined in clause (B) being hereinafter referred to as
the "Highest Total Cash Compensation"). Such lump sum shall not be reduced to a
present value and shall be paid in addition to any other Compensation payments
otherwise provided hereunder; and

(iv)             Within thirty (30) days following the Triggering Event Date,
payment of a lump amount equal to the excess, if any, of:

(A)             The present value of both the current and future accrued
benefits in each Employee Pension Benefit Plan that is a defined benefit plan to
which the Executive would have been entitled (which shall be computed based on
the Highest Total Cash Compensation and at the same rate of Employee Pension
Benefit Plan funding and/or benefit accrual, determined separately for each such
Employee Pension Benefit Plan or as historically had been contributed, whichever
is greater, for an Employment Period concluding on the third anniversary of the
Triggering Event Date as if the Executive had continued working for the Company
and the Bank for the Employment Period consisting of such three additional plan
years). Such benefits shall be determined separately for each such Employee
Pension Benefit Plan in effect as of the termination date; over

(B)              The present value of the accrued benefits to which the
Executive is actually entitled under each such Employee Pension Benefit Plan
that is a defined benefit plan as of the Triggering Event Date using comparable
actuarial assumptions (where applicable) as then being utilized by such
respective plan. In computing the present value of such lump sum payment, the
annualized rate of interest prescribed by the Pension Benefit Guaranty
Corporation for the computation of the value of lump sum payments otherwise
payable under terminating single employer defined benefit plans for the month in
which the Executive’s termination of employment occurs (“Applicable PBGC Rate”)
shall be utilized; and

(v)               Within thirty (30) days following the Triggering Event Date, a
lump sum payment in an amount equal to the present value of the additional
employer contributions (or if greater in the case of a leveraged employee stock
ownership plan or similar arrangement, the additional assets allocable to him
through debt service, based on the fair market value of such assets at
termination of employment) to which he would have been entitled under any and
all qualified and non-qualified defined contribution plans maintained by, or
covering employees of, the Company or the Bank, as if he were 100% vested
thereunder and continued working for the Company and the Bank for a period of
three years after the Triggering Event Date based on the Highest Total Cash
Compensation achieved during that portion of the Employment Period which is
prior to the Triggering Event Date, and making the maximum amount of employee
contributions, if any, required under such plan or plans, such present value to
be determined on the basis of a discount rate, compounded using the compounding
period that corresponds to the frequency with which employer contributions are
made to the relevant Employee Pension Benefit Plan; and

-9-

 



(vi)             Subject to Section 26 of this Agreement, for fifteen years
following the date of termination of employment (the “Benefits Period”), the
Bank and/or Company shall provide the Executive and his spouse and eligible
dependents with medical and dental insurance coverage (the “Health Care
Benefits”) and life insurance benefits no less favorable than those which the
Executive and his spouse and eligible dependents were receiving immediately
prior to the date of termination of employment; provided, however, that the
Health Care Benefits shall be provided during the Benefits Period in such a
manner that such benefits are excluded from the Executive’s income for federal
income tax purposes; provided, further, however, that if the Executive becomes
re-employed with another employer and is eligible to receive health care
benefits under another employer-provided plan, the health care benefits provided
hereunder shall be secondary to those provided under such other plan during such
applicable period of eligibility. The receipt of the Health Care Benefits shall
be conditioned upon the Executive continuing to pay the monthly premium as in
effect at the Company from time to time for coverage provided to former
employees under Section 4980B of the Code in respect of the level of coverage in
effect for the Executive and his spouse and dependents (i.e., single, single
plus one, or family) (the “Applicable COBRA Premium”). During the portion of the
Benefits Period in which the Executive and his eligible dependents continue to
receive coverage under the Company’s Health Care Benefits plans, the Company
shall pay to the Executive a monthly amount equal to the Applicable COBRA
Premium in respect of the maximum level of coverage that the Executive could
otherwise elect to receive for the Executive and the Executive’s spouse and
eligible dependents if the Executive were still an employee of the Company
during the Benefits Period regardless of what level of coverage is actually
elected, which payment shall be paid in advance on the first payroll day of each
month, commencing with the month immediately following the Executive’s date of
termination of employment.

Notwithstanding the foregoing provisions of this Section 9(b), (x) in the event
that the Executive is a Specified Employee (as defined in the SERP) as of the
date of termination of employment, amounts payable under Sections 9(b)(iii-v)
due to a qualifying termination of employment that constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code that
would otherwise be payable during the six-month period immediately following the
date of termination of employment shall instead be paid, with interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code determined as of the date of termination of
employment, on the first business day after the date that is six months
following the Executive’s date of termination of employment (the “Delayed
Payment Date”), and (y) in the event that amounts are payable under Sections
9(b)(iii)-(v) due to a Change of Control but such Change of Control does not
constitute a change in the ownership or effective control of the Company or the
Bank, or in the ownership of a substantial portion of the assets of the Company
or the Bank (as defined in Section 409A of the Code and regulations thereunder),
such amounts shall instead be paid, with interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code determined as of the date of
the Change of Control, on the first to occur of the Executive’s termination of
employment (or, if the Executive is a Specified Employee on such date, the
Delayed Payment Date) or a change in the ownership or effective control of the
Company or the Bank, or in the ownership of a substantial portion of the assets
of the Company or the Bank (each as defined in Section 409A of the Code and
regulations thereunder). The Company, the Bank and the Executive hereby
stipulate that the damages which may be incurred by the Executive following any
such termination of employment are not capable of accurate measurement as of the
date first above written and that the payments and benefits contemplated by this
Section 9(b) constitute reasonable liquidated damages under the circumstances
and shall be payable without any requirement of proof of actual damage and
without regard to the Executive’s efforts, if any, to mitigate damages. The
Company, the Bank and the Executive further agree that the Company and the Bank
may condition the payments and benefits (if any) due under Sections 9(b)(iii),
(iv), (v) and (vi) on the receipt of the Executive’s resignation from any and
all positions which he holds as an officer, director or committee member with
respect to the Company, the Bank or any subsidiary or affiliate of either.

-10-

 



(c)                Upon the termination of the Executive’s employment with the
Company and/or the Bank under any of the events set forth in Sections 9(a)(i),
9(a)(ii), 10(a)(iii) or 10(a)(iv) during the Employment Period, or upon a Change
of Control (as hereinafter defined) (including under terminations referred to in
Section 11(c) hereof), any options to purchase the Company’s stock and any
restricted stock grants granted to the Executive by the Company shall
immediately vest, and such options may be exercised in accordance with the terms
of such option grants at any time on or prior to their original expiration date.

(d)               The parties shall take all steps necessary (including with
regard to any post-termination services by the Executive) to ensure that the
date of any termination of employment hereunder constitutes a “Separation from
Service” (as defined in the SERP).

Section 10.            Termination without Additional Company or Bank Liability.

(a)                In the event that the Executive’s employment with the Company
and the Bank
shall terminate during the Employment Period on account of:

(i)                 The discharge of the Executive for “cause,” which, for
purposes of this Agreement shall mean: (A) the Executive intentionally engages
in dishonest conduct in connection with his performance of services for the
Company or the Bank resulting in his conviction of a felony; (B) the Executive
is convicted of, or pleads guilty or nolo contendere to, a felony or any crime
involving moral turpitude; (C) the Executive willfully fails or refuses to
perform his duties under this Agreement and fails to cure such breach within
sixty (60) days following written notice thereof from the Company or the Bank;
(D) the Executive breaches his fiduciary duties to the Company or the Bank for
personal profit; or (E) the Executive’s willful breach or violation of any law,
rule or regulation (other than traffic or boating violations or similar
offenses), or final cease and desist order in connection with his performance of
services for the Company or the Bank;

-11-

 



(ii)               The Executive’s voluntary resignation from employment with
the Company and the Bank for reasons other than those specified in Section 9(a),
9(b), 11(b) or 11(c);

(iii)             The Executive’s death; or

(iv)             A determination that the Executive is disabled (“Disability”)
and eligible for long-term disability benefits under the Company’s or the Bank’s
long-term disability insurance program or, if there is no such program, under
the federal Social Security Act;

then the Company and the Bank shall have no further obligations under this
Agreement, other than the payment to the Executive (or, in the event of his
death, to his estate) of his earned but unpaid Compensation as of the date of
the termination of his employment (provided that if the Executive has made an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code to defer any portion of such Compensation, the terms of
the applicable arrangement shall apply to distribution of such portion), and the
provision of such other benefits, if any, to which he is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained by, or covering employees of, the Company or the Bank.
Notwithstanding the foregoing, in the event of the Executive’s death during the
Employment Period, the Company or the Bank shall: (X) pay to his estate an
amount equal to three months’ Cash Compensation within thirty days after
appointment of the personal representative of such estate, and (Y) shall
continue to provide the medical benefits described in Section 9(b)(vi) to the
Executive’s spouse and dependent children for the period set forth Section
9(b)(vi). Upon the Executive’s retirement at age 65 (or at age 55 through age 64
if a majority of the members of the Company’s Board of Directors confirms that
this provision shall be effective in connection with such retirement) the
Company and/or the Bank shall continue to provide to the Executive (and his
spouse and dependent children, with respect to health benefits) the health and
life insurance benefits described in Section 9(b)(vi) for the period set forth
in such section; provided that such retirement is a Separation From Service (as
defined in the SERP).

(b)               In the event that the Executive’s employment with the Company
and the Bank shall terminate during the Employment Period on account of any of
the events set forth in Sections 10(a)(i) or 10(a)(ii), any options to purchase
the Company’s stock and any restricted stock grants granted to the Executive by
the Company that have fully vested may be retained by the Executive (or, upon
death, then by the Executive’s estate) and such options may be exercised in
accordance with the terms of such option grants at any time on or prior to their
original expiration date. Any unvested portion of the options and restricted
stock grants granted to the Executive will automatically lapse and become null
and void as of the date of termination and no further vesting of any option or
restricted stock grant will occur.

(c)                For purposes of Section 10(a)(i), no act or failure to act,
on the part of the Executive, shall be considered “intentional” or “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company and the Bank. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board of
Directors of the Company or the Bank or based upon the written advice of counsel
for the Company or the Bank shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company and the Bank. The cessation of employment of the Executive shall not
be deemed to be for “cause” within the meaning of Section 10(a)(i) unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of at least eighty percent (80%) of the
entire Board of Directors of the Company or the Bank, as the case may be (not
including the Executive), at a meeting of such Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before such Board),
finding that, in the good faith opinion of such Board, the Executive is guilty
of the conduct described in Section 10(a)(i) above, and specifying the
particulars thereof in detail.

-12-

 



Section 11.            Change of Control.

(a)                A Change of Control (“Change of Control”) shall be deemed to
have occurred
upon the happening of any of the following events:

(i)                 Approval by the stockholders of the Company of a transaction
that would result in the reorganization, merger or consolidation of the Company
with one or more other persons, other than a transaction following which:

(A)             At least 50.1% of the common stock or equity ownership interests
of the entity resulting from such transaction are beneficially owned (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934 (the
“Exchange Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 50.1% of the outstanding
common stock or equity ownership interests in the Company; and

(B)              At least 50.1% of the combined voting power of the securities
entitled to vote generally in the election of directors of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 50.1% of the combined voting power of the securities entitled to vote
generally in the election of directors of the Company; and

(C)              No person, or persons acting in concert, beneficially own
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or
more of the outstanding common stock or equity ownership interests in, or 20% or
more of the combined voting power of the securities entitled to vote generally
in the election of directors of, the entity resulting from such transaction; and

(D)             At least a majority of the members of the board of directors of
the entity resulting from such transaction are individuals who were described in
Sections 11(a)(iv)(A) or (B) of this Agreement as of the date of execution of
the initial definitive agreement providing for such transaction (or, if earlier,
as of the date on which the Board of Directors of the Company authorized such
transaction).

-13-

 



(ii)               The acquisition of all or substantially all of the assets of
the Company or beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the outstanding securities
or of the combined voting power of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the stockholders of the Company of any
transaction which would result in such an acquisition;

(iii)             A complete liquidation or dissolution of the Company, or
approval by the stockholders of the Company of a plan for such liquidation or
dissolution; or

(iv)             The occurrence of any event if, immediately following such
event, at least 50% of the members of the board of directors of the Company (or
the Company’s successor) do not belong to any of the following groups:

(A)             Individuals who were members of the Board of the Company on the
date of this Agreement; or

(B)              Individuals who first became members of the Board of the
Company after the date of this Agreement either:

(1)               Upon election to serve as a member of the Board of Directors
of the Company by affirmative vote of three-quarters of the members of such
Board, or of a nominating committee thereof, in office at the time of such first
election; or

(2)               Upon election by the stockholders of the Company to serve as a
member of the Board of the Company, but only if nominated for election by
affirmative vote of three-quarters of the members of the Board of Directors of
the Company, or of a nominating committee thereof, in office at the time of such
first nomination;

provided, however, that such individuals’ election or nomination did not result
from an actual or threatened election contest or other actual or threatened
solicitation of proxies or consents (within the meaning of Rule 14a-1 of
Regulation 14A promulgated under the Exchange Act) other than by or on behalf of
the Board of the Company; or

(v)               Any event which would be described in Section 11(a)(i), (ii),
(iii) or (iv) if the term “Bank” were substituted for the term “Company”
therein.

In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or a subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this Section 11(a), the term “person” shall include the meaning
assigned to it under section 13(d)(3) or 14(d)(2) of the Exchange Act.

-14-

 



(b)               In the event of a Change of Control, the Executive shall be
entitled to the payments and benefits contemplated by Section 9(b)(i) and
9(b)(iii)-(v), such payments to be due and payable to the Executive by the
Company and the Bank prior to or simultaneously with the closing of the
transaction or event constituting a Change of Control under this Section 11 (but
subject to the final paragraph of Section 9(b)).

(c)                In the event of a Change of Control, the Executive shall also
be entitled to the payments and benefits contemplated by Section 9(b)(vi) in the
event of his termination of employment with the Company or the Bank under any of
the circumstances described in Section 9(a) of this Agreement or under any of
the following circumstances:

(i)                 Resignation, voluntary or otherwise, by the Executive at any
time during the Employment Period following his demotion, loss of title, office
or significant authority or responsibility, or following any reduction in any
element of his package of compensation and benefits;

(ii)               Resignation, voluntary or otherwise, by the Executive at any
time during the Employment Period following any relocation of his principal
place of employment or any change in working conditions at such principal place
of employment which the Executive, in his reasonable discretion, determines to
be embarrassing, derogatory or otherwise adverse;

(iii)             Resignation, voluntary or otherwise, by the Executive at any
time during the Employment Period following the failure of any successor to the
Company in the Change of Control to include the Executive in any compensation or
benefit, program maintained by it or covering any of its executive officers,
unless the Executive is already covered by a substantially similar plan of the
Company or the Bank which is at least as favorable to him; or

(iv)             Resignation, voluntary or otherwise, for any reason whatsoever
following the effective date of the Change of Control.

Section 12.            Tax Indemnification.

(a)                This Section 12 shall apply in the event of (i) a Change of
Control (as defined in Section 11 of this Agreement); or (ii) a change “in the
ownership or effective control” of the Company or the Bank or “in the ownership
of a substantial portion of the assets” of the Company or the Bank within the
meaning of section 280G of the Code. If this Section 12 applies, then, if for
any taxable year the Executive shall be liable for the payment of an excise tax
under section 4999 of the Code with respect to any payment in the nature of
Compensation made by the Company, the Bank or any direct or indirect subsidiary
or affiliate of the Company or the Bank to (or for the benefit of) the
Executive, the Company or the Bank shall pay with respect to the Executive an
amount equal to X determined under the following formula:

-15-

 



X = E x P   1 – [(FI x (1 – SLI)) + SLI + E + M] Where       E = the rate at
which the excise tax is assessed under section 4999 of the Code;     P = the
amount with respect to which such excise tax is assessed, determined without
regard to this Section 12;     FI = the highest marginal rate of income tax
applicable to the Executive under the Code for the taxable year in question;    
SLI = the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and     M = the highest marginal rate of Medicare tax applicable to
the Executive under the Code for the taxable year in question.

 

With respect to any payment in, the nature of Compensation that is made to (or
for the benefit of) the Executive under the terms of this Agreement, or
otherwise, and on which an excise tax under section 4999 of the Code will be
assessed, the payment determined under this Section 12(a) shall be remitted to
the Internal Revenue Service or other applicable state or local taxing authority
on the earlier of (i) the date the Company, the Bank or any direct or indirect
subsidiary or affiliate of the Company or the Bank is required to withhold such
tax, or (ii) the date the tax is required to be paid by the Executive and shall
in no event be paid later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the underlying excise tax under
section 4999 of the Code (and any income or other related taxes or interest or
penalties thereon) are remitted to the Internal Revenue Service or any other
applicable taxing authority or, in the case of amounts relating to a claim
described in Section 12(c) that does not result in the remittance of any
federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved. The determination of the amount due hereunder shall be made by Ernst &
Young, or such other accounting firm as the parties may mutually agree upon (the
“Accounting Firm”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the parties shall appoint another nationally recognized accounting
firm to make the determination required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company.

(b)               Notwithstanding anything in this Section 12 to the contrary,
in the event that the Executive’s liability for the excise tax under section
4999 of the Code for a taxable year is subsequently determined to be different
than the amount determined by the formula (X + P) x E, where X, P and E have the
meanings provided in Section 12(a), the Executive or the Company or Bank, as the
case may be, shall pay to the other party, at the time that the amount of such
excise tax is finally determined, an appropriate amount, plus interest, such
that the payment made under Section 12(a), when increased by the amount of the
payment made to the Executive under this Section 12(b) by the Company or the
Bank, or when reduced by the amount of the payment made to the Company or Bank
under this Section 12(b) by the Executive, equals the amount that should have
properly been paid under Section 12(a). The interest paid under this Section
12(b) shall be determined at the rate provided under section 1274(b)(2)(B) of
the Code. To confirm that the proper amount, if any, was paid under this Section
12, the Executive shall furnish to the Company and the Bank a copy of each tax
return which reflects a liability for an excise tax payment made by the Company
or the Bank, at least 20 days before the date on which such return is required
to be filed with the Internal Revenue Service.

-16-

 



(c)                The Executive shall notify the Company and the Bank in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of additional amounts hereunder. Such
notification shall be given as soon as practicable but no later than ten
business days after the Executive is informed in writing of such claim and shall
apprise the Company and the Bank of the nature of such claim and the date on
which such claim is requested to be paid. The Executive shall not pay such claim
prior to the expiration of the thirty day period following the date on which it
gives such notice that any payment of taxes with respect to such claim is due.
If the Company or the Bank notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

(i)                 Give the Company or the Bank any information reasonably
requested by the Company or the Bank relating to such claim;

(ii)               Take such action in connection with contesting such claim as
the Company or the Bank shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company or the Bank;

(iii)             Cooperate with the Company or the Bank in good faith in order
effectively to contest such claim; and

(iv)             Permit the Company and the Bank to participate in any
proceedings relating to such claim;

provided, however, that the Company or the Bank shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any excise tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Notwithstanding the foregoing,
the Executive shall control the conduct of any such proceeding and all decisions
relating to the settlement or other disposition thereof.

(d)               The provisions of this Section 12 are designed to reflect the
provisions of applicable federal, state and local tax laws in effect on the date
of this Agreement. If, after the date hereof, there shall be any change in any
such laws, this Section 12 shall be modified in such manner as the Executive and
the Company and the Bank may mutually agree upon if and to the extent necessary
to assure that the Executive is fully indemnified against the economic effects
of the tax imposed under section 4999 of the Code or any similar federal, state
or local tax.

-17-

 



(e)                Notwithstanding any other provision of this Section 12, the
Company and/or the Bank may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Executive, all or any portion of any payment pursuant to Section
12(a), and the Executive hereby consents to such withholding.

Section 13.            Confidentiality. Unless he obtains the prior written
consent of the Company and the Bank, the Executive shall keep confidential and
shall refrain from using for the benefit of himself, or any person or entity
other than the Company or any entity which is a subsidiary of the Company or of
which the Company is a subsidiary, any material document or information obtained
from the Company, or from its parent or subsidiaries, in the course of his
employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his own) until the same ceases to be material (or
becomes so ascertainable or available); provided, however, that nothing in this
Section 13 shall prevent the Executive, with or without the Company’s and the
Bank’s consent, from participating in or disclosing documents or information as
required by applicable law or in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.

Section 14.            Successors and Assigns. This Agreement will inure to the
benefit of and be binding upon the Executive, his legal representatives and
testate or intestate distributees, and the Company and the Bank and their
respective successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company or
the Bank may be sold or otherwise transferred. Failure of the Company and the
Bank to obtain from any successors its or their express written assumption of
the Company’s and the Bank’s obligations hereunder at least sixty (60) days in
advance of the scheduled effective date of any such succession shall be deemed a
material breach of this Agreement.

Section 15.            Notices. Any communication required or permitted to be
given under this Agreement, including any notice, direction, designation,
consent, instruction, objection or waiver, shall be in writing and shall be
deemed to have been given at such time as it is delivered personally, or five
(5) days after mailing if mailed, postage prepaid, by registered or certified
mail, return receipt requested, addressed to such party at the address listed
below or at such other address as one such party may by written notice specify
to the other party:

If to the Executive:

John Marino
14662 Rolling Rock Place
Wellington, FL 33414

If to the Company:

1st United Bancorp, Inc.
One North Federal Highway
Boca Raton, FL 33432
Attention: Chairman

If to the Bank:

1st United Bank
One North Federal Highway
Boca Raton, FL 33432
Attention: Chairman

-18-

 



Section 16.            Indemnification for Attorney’s Fees. The Company and the
Bank shall indemnify, hold harmless and defend the Executive against reasonable
costs, including legal fees, incurred by him in connection with or arising out
of any action, suit or proceeding in which he may be involved, as a result of
his efforts, in good faith, to defend or enforce the terms of this Agreement.

Section 17.            Severability. A determination that any provision of this
Agreement is invalid or unenforceable shall not affect the validity or
enforceability of any other provision hereof.

Section 18.            Waiver. Failure to insist upon strict compliance with any
of the terms, covenants or conditions hereof shall not be deemed a waiver of
such term, covenant, or condition. A waiver of any provision of this Agreement
must be made in writing, designated as a waiver and signed by the party against
whom its enforcement is sought. Any waiver or relinquishment of any right or
power hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

Section 19.            Counterparts. This Agreement may be executed in two (2)
or more counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same Agreement.

Section 20.            Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida
applicable to contracts entered into and to be performed entirely within the
State of Florida.

Section 21.            Headings and Construction. The headings of sections in
this Agreement are for convenience of reference only and are not intended to
qualify the meaning of any section. Any reference to a section number shall
refer to a section of this Agreement, unless otherwise stated.

Section 22.            Entire Agreement; Modifications. This instrument contains
the entire agreement of the parties relating to the subject matter hereof, and
supersedes in its entirety any and all prior agreements, understandings or
representations relating to the subject matter hereof. No modifications of this
Agreement shall be valid unless made in writing and signed by the parties
hereto.

-19-

 



Section 23.            Survival. The provisions of Sections 6, 9, 10, 11, 12,
13, 14, and 15 through 28 shall survive the expiration of the Employment Period
or termination of this Agreement.

Section 24.            Equitable Remedies. Each of the parties acknowledges that
the parties will be irreparably damaged (and damages at law would be an
inadequate remedy) if this Agreement is not specifically enforced. Therefore, in
the event of a breach or threatened breach by any party of any provision of this
Agreement, then the other parties shall be entitled, in addition to all other
rights or remedies, (a) to an injunction restraining such breach, without being
required to show any actual damage or to post an injunction or other bond, or
(b) to a decree for specific performance of the provisions of this Agreement, or
both.

Section 25.            Required Regulatory Provision.

(a)                Notwithstanding anything herein contained to the contrary,
any payments to the Executive by the Company or the Bank, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §
1828(k), and any regulations promulgated thereunder.

(b)               Nothing in this Agreement shall be construed to subject the
Bank or its assets to any contractual obligation undertaken by the Company
hereunder or to liability for any breach by the Company.

Section 26.            Medicare Supplemental Insurance. Upon the termination of
the Executive’s employment pursuant to: (X) Section 9(a); (Y) Section 10(a) (but
only if termination of the Executive’s employment is by reason of retirement at
age 65 or at Early Retirement provided that a majority of the Board of Directors
of the Company confirms that the Executive is eligible for Medicare supplemental
insurance as provided in this Section 26); or (Z) Sections 11(a)-(c) of this
Agreement, the Company or the Bank shall thereafter provide the Executive and
his spouse with health and major medical insurance as set forth in Section
9(b)(vi). Such health and major medical insurance shall terminate upon the
Executive’s attainment of Medicare eligibility (“Medicare Eligibility Date”).
Subsequent to such Medicare Eligibility Date, the Company or the Bank shall
thereafter provide the Executive and his spouse with Medicare supplemental
insurance for life, subject to this Section 26, with health care coverage at the
same levels, amounts and co-pay as otherwise required pursuant to Section 9(b)
hereof.

Section 27.            Section 409A. This Agreement is intended to comply with
the requirements of Section 409A of the Code or an exemption or exclusion
therefrom and, with respect to amounts that are subject to Section 409A of the
Code, shall in all respects be administered in accordance with Section 409A of
the Code. Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. All reimbursements and in-kind benefits provided under
this Agreement that constitute deferred compensation within the meaning of
Section 409A of the Code shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, without limitation, that
(i) in no event shall reimbursements by the Bank or the Company under this
Agreement be made later than the end of the calendar year next following the
calendar year in which the applicable fees and expenses were incurred, provided,
that the Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of in-kind
benefits that the Bank or the Company is obligated to pay or provide in any
given calendar year shall not affect the in-kind benefits that the Bank or the
Company is obligated to pay or provide in any other calendar year; (iii) the
Executive’s right to have the Bank or the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Bank’s or the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining lifetime (or if longer, through the
50th anniversary of the date hereof). Within the time period permitted by the
applicable Treasury Regulations, the Company may, in consultation with the
Executive, modify the Agreement, in the least restrictive manner necessary and
without any diminution in the value of the payments to the Executive, in order
to cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code, so as to avoid the imposition of taxes and penalties
on the Executive pursuant to Section 409A of the Code.

-20-

 



Section 28.            Arbitration. Subject to the parties’ rights to seek
equitable remedies under Section 24, all claims for monetary damages and
disputes relating in any way to the performance, interpretation, validity or
breach of this Agreement shall be referred to final and binding arbitration,
before a single arbitrator, under the commercial arbitration rules of the
American Arbitration Association in Palm Beach County, Florida. The arbitrator
shall be selected by the parties and if the parties are unable to reach
agreement on selection of the arbitrator within ten (10) days after the notice
of arbitration is served, then the arbitrator will be selected by the American
Arbitration Association. All documents, materials and information in the
possession of a party to this Agreement and in any way relevant to the claims or
disputes shall be made available to the other parties for review and copying not
later than 60 days after the notice of arbitration is served. To the extent that
a party would be required to make confidential information available to any
other, an agreement or an order shall be entered in the proceeding protecting
the confidentiality of and limiting access to such information before a party is
required to produce such information. Information produced by a party shall be
used exclusively in the arbitration or litigation that may arise, and shall not
otherwise be disclosed. In no event shall a party be entitled to punitive
damages in any arbitration or judicial proceeding and all parties hereby waive
their rights to any punitive damages. In the event an arbitration panel or a
court concludes that the punitive damages waiver contained in the previous
sentence is unenforceable, then the parties agree that the court with subject
matter jurisdiction over the confirmation of the award shall have sole and
exclusive jurisdiction to determine issues of entitlement and amount of punitive
damages. The arbitrator shall NOT have subject matter jurisdiction to decide any
issues relating to the statute of limitations or to any request for injunctive
relief, and the parties hereby stipulate to stay the arbitration proceeding
(without the need of a bond) until any such issues in dispute are resolved.
Judgment upon the award rendered by the arbitrator shall be final, binding and
conclusive upon the parties and their respective administrators, personal
representatives, legal representatives, heirs, successors and permitted assigns,
and may be entered in any court of competent jurisdiction.

-21-

 



IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and the Executive has hereunto set his hand, all as of the day and year
first above written.

1st UNITED BANCORP, INC.

 

By: /s/ Rudy E. Schupp                                   
Name: Rudy E. Schupp                                   
Title: Chief Executive Officer                         

 

1st UNITED BANK

 

By: /s/ Rudy E. Schupp                                  
Name: Rudy E. Schupp                                       
Title: Chief Executive Officer and President

 

EXECUTIVE

 

/s/ John Marino                                               

John Marino 

-22-

 



EXHIBIT A

SECOND AMENDED AND RESTATED 1ST UNITED BANCORP/1sT UNITED BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT (the “Agreement”),
originally adopted May 31, 2006 and amended effective December 18, 2008, by and
among 1ST UNITED BANCORP, INC., a Florida bank holding company (the “Company”),
1ST UNITED BANK, a Florida commercial bank (the “Bank”), and JOHN MARINO (the
“Executive”), is hereby amended and restated, effective December 20, 2011.

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Company and the Bank. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time. Benefits will be paid from
the general assets of the Company and the Bank.

The Company, the Bank and the Executive agree as provided herein.

Article 1
Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

Section 1.1            “Applicable PBGC Rate” shall have the meaning set forth
in the Employment Agreement.

Section 1.2            “Beneficiary” means the estate of the deceased Executive
or such other person designated in accordance with Article 4 that is entitled to
benefits, if any, upon the death of the Executive determined pursuant to Article
4.

Section 1.3            “Board” means the Board of Directors of the Company.

Section 1.4            “Cash Compensation” shall have the meaning set forth in
the Employment Agreement.

Section 1.5            “Change in Control” means a change in the ownership or
effective control of the Company or the Bank, or in the ownership of a
substantial portion of the assets of the Company or the Bank, as such change is
defined in Section 409A of the Code and regulations thereunder.

Section 1.6            “Code” means the Internal Revenue Code of 1986, as
amended.

Section 1.7            “Constructive Early Termination” means that the Executive
Separates from Service with the Company or the Bank for any of the reasons set
forth in section 9(a) of the Employment Agreement.

 

 



Section 1.8            “Disability” means Executive: (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months; or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Bank. Medical determination
of Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees of the Bank. Upon the
request of the Plan Administrator, the Executive must submit proof to the Plan
Administrator of the Social Security Administration’s or the provider’s
determination.

Section 1.9            “Early Termination” means a Separation for Service which
occurs prior to Normal Retirement Age and Change in Control, for reasons other
than Termination for Cause, death, Disability or Constructive Early Termination.

Section 1.10        “Effective Date” means June 1, 2006.

Section 1.11        “Employment Agreement” means that Employment Agreement dated
March 4, 2004 among the Executive, the Company and the Bank, as amended and
restated effective as of the effective date hereof.

Section 1.12        “Final Base Salary” means the average of the two (2) highest
annual rates of base salary paid by the Company and/or the Bank to any of the
Company's Named Executive Officers during the five (5) calendar years preceding
the triggering event referred to in Sections 2.1 and/or 2.2, as applicable
(including, as the fifth year, the partial year in which such triggering event
occurs).

Section 1.13        "Final Total Cash Compensation" means the average of the two
(2) highest total annual amounts of Cash Compensation paid by the Company and/or
the Bank to any of the Company's Named Executive Officers with respect to the
five (5) full calendar years of the Company immediately preceding the year in
which the triggering event referred to in Sections 2.3, 2.4, 2.5 and/or 3.1, as
applicable, occurs.

Section 1.14        "Named Executive Officers" shall have the meaning ascribed
thereto by the Securities and Exchange Commission in Item 402(a)(3) of its
Regulation S-K, or any successor regulation.

Section 1.15        “Normal Retirement Age” means the Executive’s fifty-fifth
(55th) birthday.

Section 1.16        “Normal Retirement Date” means the later of the Normal
Retirement Age or the effective date of Separation from Service.

Section 1.17        “Plan Administrator” means the plan administrator described
in Article 8.

Section 1.18        “Plan Year” means each twelve-month period commencing on the
Effective Date.

 

 



Section 1.19        “Separation from Service” means the Executive’s separation
from service (within the meaning of Section 409A of the Code and the regulations
thereunder) with the Bank and the Company.

Section 1.20        “Specified Employee” means a key employee (as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof) of the Company
or the Bank (as determined in accordance with the methodology established by the
Company as in effect on the date of the Executive’s Separation from Service) if
any stock of the Company or the Bank is publicly traded on an established
securities market or otherwise.

Section 1.21        “Termination for Cause” means discharge of the Executive for
“cause” as defined in the Employment Agreement.

Section 1.22        “Vesting Commencement Date” means July 1, 2006, which, for
the purposes of this Agreement, is deemed to be the first day of the calendar
month following the calendar quarter in which the Company and the Bank first had
consolidated total assets of at least $250 million, as reported by the Company
and the Bank to their banking regulators.

Article 2
Benefits During Lifetime

Section 2.1            Normal Retirement Benefit. Subject to Sections 2.5 and
2.6, upon Separation from Service on or after the Normal Retirement Age (for
reasons other than death, Constructive Early Termination, Disability, a Change
in Control, or Termination for Cause), the Company and the Bank shall jointly
and severally pay to the Executive the benefit described in this Section 2.1 in
lieu of any other benefit under this Article.

2.1.1        Amount of Benefit. The annual benefit under this Section 2.1 is a
percentage of the Final Base Salary as set forth in the following schedule,
depending on the Company's calendar year in which the Separation from Service
occurs:

 

Year in Which Separation
from Service Occurs  

Percentage of

Final Base Salary

Prior to 2013   30% 2013   35% 2014   40% 2015   45% 2016   50% 2017   55% 2018
and thereafter   60%

2.1.2        Payment of Benefit. The annual benefit shall be paid to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s Normal Retirement Date, and continuing on
the first of each month thereafter for a total period of twenty (20) years.

 

 



Section 2.2            Early Termination Benefit. Subject to Sections 2.5 and
2.6, upon Early Termination, the Company and the Bank shall jointly and
severally pay to the Executive the benefit described in this Section 2.2 in lieu
of any other benefit under this Article.

2.2.1        Amount of Benefit. The annual benefit under this Section 2.2 is
thirty percent (30%) of Final Base Salary (except that such percentage shall
increase as provided in the schedule set forth in Section 2.1.1), subject to the
following vesting schedule. Prior to the Vesting Commencement Date, the
Executive shall not be vested in any Early Termination benefits.

Full Calendar Years Subsequent to the
Vesting Commencement Date  
Vested Portion of Benefit 1   20% 2   40% 3   47.5% 4   55% 5   62.5% 6   70% 7
  77.5% 8   85% 9   92.5% 10 or more   100%

 

2.2.2        Payment of Benefit. The annual benefit shall be paid to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s attainment of Normal Retirement Age, and
continuing on the first of each month thereafter for a total period of twenty
(20) years.

Section 2.3            Constructive Early Termination Benefit. Subject to
Sections 2.5 and 2.6, upon Constructive Early Termination, the Company and the
Bank shall jointly and severally pay to the Executive the benefit described in
this Section 2.3 in lieu of any other benefit under this Article.

2.3.1        Amount of Benefit. The annual benefit under this Section 2.3 is
seventy percent (70%) of the Final Total Cash Compensation.

2.3.2        Payment of Benefit. The annual benefit shall be paid to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s Normal Retirement Age, and continuing on
the first of each month thereafter for a total period of twenty (20) years.

Section 2.4            Disability Benefit. Subject to Sections 2.5 and 2.6, upon
Separation from Service due to Disability prior to Normal Retirement Age, the
Company and the Bank shall jointly and severally pay to the Executive the
benefit described in this Section 2.4 in lieu of any other benefit under this
Article.

2.4.1        Amount of Benefit. The annual benefit under this Section 2.4 is
seventy percent (70%) of the Final Total Cash Compensation.

 

 



2.4.2        Payment of Benefit. The annual benefit shall be paid to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s Normal Retirement Age, and continuing on
the first of each month thereafter for a total period of twenty (20) years.

Section 2.5            Change in Control Benefit. Notwithstanding any provision
of this Agreement to the contrary, upon a Change in Control while the Executive
is in the active service of the Company and the Bank, the Company and the Bank
shall jointly and severally pay to the Executive the benefit described in this
Section 2.5 in lieu of any other benefit under this Article.

2.5.1        Amount of Benefit. The benefit under this Section 2.5 shall equal
the lump sum present value as of the date of payment, determined based on the
Applicable PBGC Rate for the month of payment, of a hypothetical annual benefit
of seventy percent (70%) of the Final Total Cash Compensation that would be
payable in twelve (12) equal monthly installments commencing on the first day of
the month following the Change in Control, and continuing on the first of each
month thereafter for a total period of twenty (20) years.

2.5.2        Payment of Benefit. The benefit shall be paid to the Executive
within thirty (30) days of the Change in Control.

Section 2.6            Change in Control Following Separation From Service. In
the event that a Change in Control occurs following a Separation From Service
with respect to which the Executive has a future entitlement to payments under
this Article 2 or under Article 3 but prior to all such payments having been
distributed, the present value (determined as of the date of payment, determined
based on the Applicable PBGC Rate for the month of payment) of all such payments
not previously distributed shall be paid to the Executive within thirty (30)
days of the Change in Control (which lump sum payment shall serve in lieu of any
subsequent payments hereunder).

Section 2.7            Restriction on Timing of Distribution. Notwithstanding
any provision of this Agreement to the contrary, if the Executive is considered
a Specified Employee at Separation from Service under such procedures as
established by the Company and the Bank in accordance with Section 409A of the
Code, benefit distributions that are made upon Separation from Service may not
commence earlier than six (6) months after the date of such Separation from
Service. Therefore, in the event this Section 2.7 is applicable to the
Executive, any distribution which would otherwise be paid to the Executive
within the first six months following the Separation from Service shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following the Separation from Service. All subsequent
distributions shall be paid in the manner specified.

Section 2.8            Distributions Upon Income Inclusion Under Section 409A of
the Code. Upon the inclusion of any portion of the benefits payable pursuant to
this Agreement into the Executive’s income as a result of the failure of this
non-qualified deferred compensation plan to comply with the requirements of
Section 409A of the Code, to the extent such tax liability can be covered by the
Executive’s vested accrued liability, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

 

 



Section 2.9            Change in Form or Timing of Distributions. All changes in
the form or timing of distributions hereunder must comply with the following
requirements. The changes:

(a)                may not accelerate the time or schedule of any distribution,
except as provided in Section 409A of the Code and the regulations thereunder;

(b)               must, for benefits distributable under Sections 2.1, 2.2, 2.3,
2.4 and 2.5, delay the commencement of distributions for a minimum of five (5)
years from the date the first distribution was originally scheduled to be made;
and

(c)                must take effect not less than twelve (12) months after the
election is made.

Article 3
Death Benefits

Section 3.1            Death During Active Service. If the Executive dies prior
to a Change in Control while in the active service of the Company and the Bank,
the Company and the Bank shall jointly and severally pay to the Beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of the
benefits under Article 2.

3.1.1        Amount of Benefit. The annual benefit under this Section 3.1 is
seventy percent (70%) of the Final Total Cash Compensation.

3.1.2        Payment of Benefit. The annual benefit shall be paid to the
Beneficiary in twelve (12) equal monthly installments commencing within sixty
(60) days following the Executive’s death, and continuing on the first of each
month thereafter until two hundred forty (240) total payments have been made.

Section 3.2            Death During Payment of a Benefit. If the Executive dies
after any benefit payments have commenced under Article 2 of this Agreement but
before receiving all such payments, the Company and the Bank shall jointly and
severally pay the remaining benefits to the Beneficiary at the same time and in
the same amounts they would have been paid to the Executive had the Executive
survived.

Section 3.3            Death After Separation from Service But Before Payment of
a Benefit Commences. If the Executive is entitled to any benefit payments under
Article 2 of this Agreement, but dies prior to the commencement of said benefit
payments, the Company and the Bank shall jointly and severally pay the same
benefit payments to the Beneficiary that the Executive was entitled to prior to
death except that the benefit payments shall commence within sixty (60) days
following the date of the Executive’s death.

Article 4
Beneficiaries

Section 4.1            Beneficiary. The Executive shall have the right, at any
time, to designate a Beneficiary(ies) to receive any benefit distributions under
this Agreement upon the death of the Executive, provided that each such
designation is in writing signed by the Executive and two witnesses. The
Beneficiary designated under this Agreement may be the same as or different from
the beneficiary designation under any other plan of the Company or the Bank in
which the Executive participates.

 

 



Section 4.2            Beneficiary Designation: Change. The Executive shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form (including the signature of two witnesses), and delivering it to the Plan
Administrator or its designated agent. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.

Section 4.3            Acknowledgment. No designation or change in designation
of a Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Plan Administrator or its designated agent.

Section 4.4            No Beneficiary Designation. If the Executive dies without
a valid beneficiary designation, or if all designated Beneficiaries predecease
the Executive, then the Executive’s spouse shall be the designated Beneficiary.
If the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

Section 4.5            Facility of Distribution. If the Plan Administrator
determines in its discretion that a benefit is to be distributed to a minor, to
a person declared incompetent, or to a person incapable of handling the
disposition of that person’s property, the Plan Administrator may direct
distribution of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Executive’s Beneficiary, as the case may be, and shall be a
complete discharge of any liability under the Agreement for such distribution
amount.

Article 5
General Limitations

Section 5.1            Termination for Cause. Notwithstanding any provision of
this Agreement to the contrary, the Company and the Bank shall not pay any
benefit under this Agreement if the Executive’s employment with the Company or
the Bank terminates due to Termination for Cause.

Section 5.2            Suicide or Misstatement. Notwithstanding any provision of
this Agreement to the contrary, the Company and the Bank shall not pay any
benefit under this Agreement if the Executive commits suicide within two (2)
years after the Effective Date. In addition, the Company and the Bank shall not
pay any benefit under this Agreement if the Executive has made any material
misstatement of fact on any application for life insurance owned by the Company
or the Bank on the Executive’s life.

 

 



Article 6
Claims And Review Procedures

Section 6.1            Claims Procedure. An Executive or Beneficiary
(“claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as follows:

6.1.1        Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after such notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the claimant.

6.1.2        Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional 90 days by notifying the claimant in writing, prior to
the end of the initial 90-day period, that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Plan Administrator expects to render its decision.

6.1.3        Notice of Decision. If the Plan Administrator denies part or all of
the claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

(a)                The specific reasons for the denial;

(b)               A reference to the specific provisions of the Agreement on
which the denial is based;

(c)                A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed;

(d)               An explanation of the Agreement’s review procedures and the
time limits applicable to such procedures; and

(e)                A statement of the claimant’s right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.

Section 6.2            Review Procedure. If the Plan Administrator denies part
or all of the claim, the claimant shall have the opportunity for a full and fair
review by the Plan Administrator of the denial, as follows:

6.2.1        Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

 



6.2.2        Additional Submissions – Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

6.2.3        Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

6.2.4        Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.

6.2.5        Notice of Decision. The Plan Administrator shall notify the
claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

(a)                The specific reasons for the denial;

(b)               A reference to the specific provisions of the Agreement on
which the denial is based;

(c)                A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant’s claim for benefits; and

(d)               A statement of the claimant’s right to bring a civil action
under ERISA Section 502(a).

Article 7
Amendments and Termination

Section 7.1            Amendments. This Agreement may be amended only by a
written agreement signed by the Company, the Bank and the Executive. However,
the Company and the Bank may unilaterally amend this Agreement to conform with
written directives to the Company and the Bank from its auditors or banking
regulators or to comply with legislative or tax law, including without
limitation Section 409A of the Code and any and all regulations and guidance
promulgated thereunder.

 

 



Section 7.2            Plan Termination Generally. This Agreement may be
terminated only by a written agreement signed by the Company, the Bank and the
Executive, in which case the Executive shall receive the Early Termination
Benefit, determined as of the date the Agreement is terminated. Except as
provided in Section 7.3, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement. Rather, upon such termination
benefit distributions will be made at the earliest distribution event permitted
under Article 2 or Article 3 (and permissible under Section 409A of the Code and
the regulations thereunder).

Section 7.3            Plan Terminations Under Section 409A. Notwithstanding
anything to the contrary in Section 7.2, if this Agreement terminates in the
following circumstances:

(a)                Within thirty (30) days before, or twelve (12) months after,
a Change in Control, provided that all distributions are made no later than
twelve (12) months following such termination of the Agreement and further
provided that all the Company’s and the Bank’s arrangements which are
substantially similar to the Agreement are terminated so the Executive and all
participants in the similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of such terminations;

(b)               Upon the Company’s and the Bank’s dissolution or with the
approval of a bankruptcy court, provided that the amounts deferred under the
Agreement are included in the Executive’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or (iii)
the first calendar year in which the distribution is administratively practical;
or

(c)                Upon the Company’s and the Bank’s termination of this and all
other arrangements that would be aggregated with this Agreement pursuant to
Treasury Regulations Section 1.409A-1(c) if the Executive participated in such
arrangements (“Similar Arrangements”), provided that (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Company and the Bank, (ii) all termination distributions are made no earlier
than twelve (12) months and no later than twenty-four (24) months following such
termination, and (iii) the Company and the Bank do not adopt any new arrangement
that would be a Similar Arrangement for a minimum of three (3) years following
the date the Company and the Bank take all necessary action to irrevocably
terminate and liquidate the Agreement;

the Company and the Bank may distribute the present value (determined as of the
date of distribution, based on the Applicable PBGC Rate) of the Early
Termination Benefit (determined as of the date of the termination of the
Agreement) to the Executive in a lump sum on the first date permitted by
Treasury Regulations Section 1.409A-3(j)(4)(ix).

Article 8
Administration of Agreement

Section 8.1            Plan Administrator Duties. This Agreement shall be
administered by a Plan Administrator which shall consist of the Board, or such
committee or person(s) as the Board shall appoint. The Executive may be a member
of the Plan Administrator. The Plan Administrator shall be the named fiduciary
for purposes of ERISA, if applicable, and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.

 

 



Section 8.2            Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit, (including acting through a duly appointed representative), and
may from time to time consult with counsel who may be counsel to the Company.

Section 8.3            Binding Effect of Decisions. The decision or action of
the Plan Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Agreement. No
Executive or Beneficiary shall be deemed to have any right, vested or nonvested,
regarding the continued use of any previously adopted assumptions, including but
not limited to the Discount Rate.

Section 8.4            Indemnity of Plan Administrator. The Company and the Bank
shall jointly and severally indemnify and hold harmless the members of the Plan
Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.

Section 8.5            Company Information. To enable the Plan Administrator to
perform its functions, the Company shall supply full and timely information to
the Plan Administrator on all matters relating to the date and circumstances of
the base salary, retirement, Disability, death, or Separation from Service of
the Executive, and such other pertinent information as the Plan Administrator
may reasonably require.

Section 8.6            Annual Statement. The Plan Administrator shall provide to
the Executive, within one hundred twenty (120) days after the end of each Plan
Year, a statement setting forth the benefits payable under this Agreement.

Article 9
Miscellaneous

Section 9.1            Binding Effect. This Agreement shall inure to the benefit
of and bind the Executive, the Company and the Bank, and their beneficiaries,
survivors, executors, successors, administrators and permitted transferees.

Section 9.2            No Guarantee of Employment. This Agreement is not an
employment policy or contract. It does not give the Executive the right to
remain an employee of the Company or the Bank, nor does it interfere with the
Company’s or the Bank’s right to discharge the Executive under the terms of the
Employment Agreement. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

 

 



Section 9.3            Non-Transferability. Benefits under this Agreement cannot
be sold, transferred, assigned, pledged, attached or encumbered in any manner,
except by the laws of descent and distribution.

Section 9.4            Tax Withholding. The Company and the Bank shall withhold
any taxes that are required to be withheld, including but not limited to taxes
owed under Section 409A of the Code and regulations thereunder, from the
benefits provided under this Agreement. The Executive acknowledges that the
Company and the Bank’s sole liability regarding taxes is to forward any amounts
withheld to the appropriate taxing authority(ies). Further, the Company and the
Bank shall satisfy all applicable reporting requirements, including those under
Section 409A of the Code and regulations thereunder.

Section 9.5            Applicable Law. The Agreement and all rights hereunder
shall be governed by the laws of the State of Florida (without regard to
principles of conflicts of laws), except to the extent preempted by the laws of
the United States of America.

Section 9.6            Unfunded Arrangement. The Executive and Beneficiary are
general unsecured creditors of the Company and the Bank for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Company and the Bank to pay such benefits. The rights to benefits are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors. Any insurance on
the Executive’s life is a general asset of the Company and/or the Bank to which
the Executive and Beneficiary have no preferred or secured claim.

Section 9.7            Reorganization. The Company and/or the Bank shall not
merge or consolidate into or with another company or bank, or reorganize, or
sell substantially all of its assets to another company, bank, firm, or person
unless such succeeding or continuing company, bank, firm, or person agrees to
assume and discharge the obligations of the Company and the Bank under this
Agreement. Upon the occurrence of such event, the terms “Company” and “Bank” as
used in this Agreement shall be deemed to refer to the successors or survivor
entities.

Section 9.8            Entire Agreement. This Agreement constitutes the entire
agreement between the Company, the Bank and the Executive as to the subject
matter hereof. No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.

Section 9.9            Interpretation. Wherever the fulfillment of the intent
and purpose of this Agreement requires, and the context will permit, the use of
the masculine gender includes the feminine and use of the singular includes the
plural.

Section 9.10        Alternative Action. In the event it shall become impossible
for the Company, the Bank or the Plan Administrator to perform any act required
by this Agreement, the Company, the Bank or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best interests of the Company, the
Bank, provided that such alternative acts do not violate Section 409A of the
Code.

Section 9.11        Headings. Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any of its provisions.

 

 



Section 9.12        Validity. In case any provision of this Agreement shall be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof.

Section 9.13        Notice. Any notice or filing required or permitted to be
given to the Company or the Bank or Plan Administrator under this Agreement
shall be sufficient if in writing and hand-delivered, or sent by overnight
delivery, or sent by registered or certified mail, to the address below:

1st United Bancorp, Inc.

Attn: Chairman

One North Federal Highway

Boca Raton, FL 33432

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive according to the Company’s and
the Bank’s records. All notices shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date of receipt as shown on the
postmark on the receipt for registration or certification.

Section 9.14        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Confirmation of execution
by electronic transmission of a facsimile signature page shall be binding upon
any party so confirming

Section 9.15        Compliance with Section 409A. This Agreement shall at all
times be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

Section 9.16        Rescissions. Any modification to the terms of this Agreement
that would inadvertently result in an additional tax liability on the part of
the Executive, shall have no effect to the extent the change in the terms of the
plan is rescinded by the earlier of a date before the right is exercised (if the
change grants a discretionary right) and the last day of the calendar year
during which such change occurred.

Section 9.17        Arbitration. Subject to the parties’ right to seek equitable
remedies under Section 9.18, all claims for monetary damages and disputes
relating in any way to the performance, interpretation, validity, or breach of
this Agreement shall be referred to final and binding arbitration, before a
single arbitrator, under the commercial arbitration rules of the American
Arbitration Association in Palm Beach County, Florida. The arbitrator shall be
selected by the parties and if the parties are unable to reach agreement on
selection of the arbitrator within ten (10) days after the notice of arbitration
is served, then the arbitrator will be selected by the American Arbitration
Association. All documents, materials, and information in the possession of a
party to this Agreement and in any way relevant to the claims or disputes shall
be made available to the other parties for review and copying not later than 60
days after the notice of arbitration is served. To the extent that a party would
be required to make confidential information available to any other, an
agreement or an order shall be entered in the proceeding protecting the
confidentiality of and limiting access to such information before a party is
required to produce such information. Information produced by a party shall be
used exclusively in the arbitration or litigation that may arise, and shall not
otherwise be disclosed. In no event shall a party be entitled to punitive
damages in any arbitration or judicial proceeding and all parties hereby waive
their rights to any punitive damages. In the event an arbitration panel or a
court concludes that the punitive damages waiver contained in the previous
sentence is unenforceable, then the parties agree that the court with subject
matter jurisdiction over the confirmation of the award shall have sole and
exclusive jurisdiction to determine issues of entitlement and amount of punitive
damages. The arbitrator shall NOT have subject matter jurisdiction to decide any
issues relating to the statute of limitations or to any request for injunctive
relief, and the parties hereby stipulate to stay the arbitration proceeding
(without the need of a bond) until any such issues in dispute are resolved.
Judgment upon the award rendered by the arbitrator shall be final, binding and
conclusive upon the parties and their respective administrators, personal
representatives, legal representatives, heirs, successors and permitted assigns,
and may be entered in any court of competent jurisdiction. The parties expressly
acknowledge and agree that the statute of limitations set forth in Chapter 95 of
the Florida Statutes shall apply to any action, arbitration or proceeding
brought to enforce the terms or conditions of this Agreement.

 

 



Section 9.18        Equitable Remedies. Each of the parties acknowledges that
the parties will be irreparably damaged (and damages at law would be an
inadequate remedy) if this Agreement is not specifically enforced. Therefore, in
the event of a breach or threatened breach by any party of any provision of this
Agreement, then the other parties shall be entitled, in addition to all other
rights or remedies, (a) to an injunction restraining such breach, without being
required to show any actual damage or to post an injunction or other bond, or
(b) to a decree for specific performance of the provisions of this Agreement, or
both.

Section 9.19        Enforcement Costs. If any civil action, arbitration or other
legal proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
provision of this Agreement, the successful or prevailing party or parties shall
be entitled to recover reasonable attorneys’ fees, court costs, sales and use
taxes and all expenses even if not taxable as court costs (including, without
limitation, all such fees, taxes, costs and expenses incident to arbitration,
appellate, bankruptcy and post-judgment proceedings), incurred in that
proceeding, in addition to any other relief to which such party or parties may
be entitled. Attorneys’ fees shall include, without



limitation, paralegal fees, investigative fees, administrative costs, sales and
use taxes and all other charges billed by the attorney to the prevailing party
(including any fees and costs associated with collecting such amounts).

 

 



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company and of the Bank have signed this Agreement.

EXECUTIVE: COMPANY:   1st UNITED BANCORP, INC.                            
                                    By:                       
                                   John Marino Title:                       
                                     BANK:   1st UNITED BANK      
By:                                                            
Title:                                                          

 



 

 

  

EXHIBIT B

Current Board of Directors Service

1st United L.L.C., Managing Member

Lake Worth Christian School, Trustee

 

 



EXHIBIT C

Equity Award Program for Founding FUBC NEOs

 1. Annual equity award opportunity:

a. Each founding NEO will have an annual equity award “opportunity” equivalent
to 50% of highest base compensation among the founding NEOs in the form of stock
grants with 10 year vesting, awarded at fair market value as of the close of
business on the last business day of February in the calendar year immediately
following the fiscal year in question (provided, however, that if the Company's
Form 10-K is not yet filed with the SEC as of such last business day, then the
valuation date shall be the seventh (7th) day after the date on which such Form
10-K is filed by the Company with the SEC), conditional upon the attainment of
certain performance measures defined below

 

 2. Corporate Performance Measures (100%):

 I. Financial Performance (75%)

a. Pre-tax Net Income Budget achievement (50% weight of the 75%)     b.
NPA/Asset ratio to Benchmark Group mean (uncovered assets) (20% weight of the
75%) (Goal is 100% or less of Benchmark Group average for the four quarters
ended Q3)      c. NIM compared to Benchmark Group mean (20% weight of the 75%)
(Goal is 100% or more of Benchmark Group average ratio at September 30)     d.
Efficiency ratio to Benchmark Group mean (10% weight of the 75%) (Goal is 100%
or less of Benchmark Group average ratio for the four quarters ended Q3)

 

 II. Operational Performance (25%)

a. Annual Bank Safety and Soundness Examination rating for calendar year (75%
weight of the 25%) (Goal will be established each year by the Compensation
Committee)     b. Specialty area examination results FDIC Loss Share, BSA, CRA,
IT (25% weight of the 25%) (Goal will be established each year by the
Compensation Committee)

 

 3. Measurement Method:

The NEO’s score is determined by calculating the percent achievement for each of
the Corporate Performance and Individual Performance factors.

 4. Example: The FUBC CEO and 1st United Bank President and CEO earned $350,000
    as a base salary and therefore had a $175,000 annual equity award
    opportunity.

 I. Financial Performance – 75% weight (or $131,250 in stock grant value
    opportunity)

 

 



a. Pre-tax Net Income Budget achievement – 50% weight (Example: 1st United
Bancorp achieves 85% of fiscal year budget goal x 50% of opportunity =$55,781).
The Company’s consolidated net income before taxes for each such fiscal year
shall be defined as excluding extraordinary items as defined in APB #30 (or any
successor bulletin) and excluding restructuring charges and other integration
and reorganization expenses and charges relating to mergers, acquisitions or
transactions of similar effect for financial reporting purposes.  If pre-tax net
income for a given fiscal year is less than 50% of budget, the executives will
earn no equity award opportunity for this budget achievement component.     b.
NPA/Asset ratio to Benchmark Group – 20% weight (Goal is 100% or less of
Benchmark Group average for the four quarters ended Q3) Example: 1st United
Bancorp achieves NPA/Asset ratio for four quarters ended Q3 that meets goal
therefore 20% of opportunity =$26,250).     c. NIM compared to Benchmark Group –
20% weight (Goal is 100% or more of Benchmark Group average ratio at September
30) Example: 1st United Bancorp achieves NIM goal therefore 20% of opportunity
=$26,250).     d. Efficiency ratio to Benchmark Group – 10% weight (Goal is 100%
or less of Benchmark Group average ratio for the four quarters ended Q3).
Example: 1st United Bancorp achieves 110% of Benchmark average ratio for the
four quarters ended Q3 therefore scores 90% of goal x 10% of opportunity
=$11,813).

 

 II. Operational Performance (25% or $43,750 in stock grant value)

a. Annual Bank Safety and Soundness Examination rating - 75% weight. Example: If
the goal in a particular year is a composite 2 rating, and 1st United Bank
achieves a composite 3, then $0; if a 2 = $32,813).     b. Specialty area
examination results (25% weight) for any and all of the following specialty
examinations:  FDIC Loss Share, BSA, CRA, IT (e.g., the score would be an equal
weight to each of the specialty compliance exam scores (if all three are
examined and goal achieved on each = $10,938).  Note:  If no specialty exams
occur then 100% of the Operational Performance measures will rest on the outcome
of the full annual safety and soundness examination).

 



--------------------------------------------------------------------------------

